Citation Nr: 0812906	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-08 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in January 2008.  A transcript of his hearing 
has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD was denied because the veteran did not submit sufficient 
information to allow for verification of a claimed stressor.  
However, the Board observes that in a May 2005 statement, the 
veteran indicated a time frame for a previously claimed 
incident during his time at Camp Pendleton Marine Corps Base 
in which a squad member was blown up.  In that statement, the 
veteran also indicated that the night of his arrival at Da 
Nang, there were air strikes.  He also noted that he 
witnessed many rocket attacks targeted at the air strip near 
the communications center at Da Nang.  The veteran provided 
further information concerning his time in Vietnam during his 
January 2008 hearing.

Service personnel documents indicate that the veteran was 
stationed at Camp Pendleton from November 1969 until January 
1970.  He served in Vietnam as a communications center man 
from June 1970 until April 1971.  The records describe the 
units to which the veteran was attached during his time in 
service.

The Board has concluded that there is sufficient detail in 
the record to allow an attempt at verification of the 
stressors described by the veteran in his May 2005 statement 
and at his January 2008 hearing.  

The Board notes that in June 2005 the Director of the VA 
Compensation and Pension Service issued Fast Letter 05-08, 
pertaining to PTSD claims based on stressors experienced 
during service in the Marine Corps.  This letter directs that 
in situations where the RO is unable to verify the veteran's 
alleged stressors thorough Virtual VA or official military 
web sites, the regional office must request confirmation of 
its negative findings from the Marine Corps Historical 
Society (MCHC) before denying service connection. The RO in 
this case has not requested such confirmation.  Thus, this 
required development must be accomplished prior to appellate 
review of the veteran's claim.

In light of the discussion above, the Board has concluded 
that further development is necessary.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should attempt to verify the 
veteran's stressors through Virtual VA.  
If his stressors cannot be verified by 
those means, the RO should prepare a 
summary of the veteran's alleged service 
stressors.  This summary should be 
forwarded to the U.S. Marine Corps 
Historical Center (MCHC) in accordance 
with the guidance contained in VBA Fast 
Letter 05-08.  The MCHC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
in-service stressors.  If the veteran's 
stressors cannot be verified, the MCHC 
should so state.

2.  If any claimed stressor is verified, 
the veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



